DETAILED ACTION
	Claims 1-20 are currently pending in the instant application.  Claims 1-3, 5-13, and 15 are rejected.  Claims 4, 14, and 16-20 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and the species: 
    PNG
    media_image1.png
    137
    250
    media_image1.png
    Greyscale
  in the reply filed on 10 March 2022 is acknowledged.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the compounds: 
    PNG
    media_image2.png
    152
    302
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    216
    244
    media_image3.png
    Greyscale
, 
and 
    PNG
    media_image4.png
    125
    282
    media_image4.png
    Greyscale
which are not allowable.
Claims 1-3, 5-13, and 15 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 1, 6, and 15 have multiple instances of “when present” when defining variables on the formula 
    PNG
    media_image5.png
    131
    358
    media_image5.png
    Greyscale
.  It is unclear whether the “when present” is referring to a specific formula being used, i.e.:
“wherein R2, when present” necessarily means that 
    PNG
    media_image6.png
    135
    183
    media_image6.png
    Greyscale
is the formula being utilized as formula 
    PNG
    media_image7.png
    141
    185
    media_image7.png
    Greyscale
does not have an R2 variable
Or “when present” is referring to the variable having the option of not being present along in addition to the other definitions provided for a variable, i.e.:
“wherein R2, when present” can indicate that R2 on formula 
    PNG
    media_image6.png
    135
    183
    media_image6.png
    Greyscale
may be absent.  
Looking at the specification, the examiner finds compounds such as 
    PNG
    media_image8.png
    142
    171
    media_image8.png
    Greyscale
, page 4, which seem to fall within R2 not having to be present on formula 
    PNG
    media_image6.png
    135
    183
    media_image6.png
    Greyscale
 , however this compound is not said to be within formula 
    PNG
    media_image6.png
    135
    183
    media_image6.png
    Greyscale
.  Additionally, see claim 11, compound 
    PNG
    media_image9.png
    158
    228
    media_image9.png
    Greyscale
 which seems to have R3 absent, however, claim 11 Iis indefinite also as it depends on claim 0.  Specifically, therefore the “when present’ renders the claims indefinite.  If variables defined with “when present” must be present on the formula claimed, it is suggested that “when present” be deleted from the claims.  For prior art purposes, the “when present” is being understood to indicate that the variable stated to be “when present” can be considered absent in any formula claimed.
Claims 8-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 8-11 and 13 depend from claim 0 which renders the claims indefinite as there is no claim 0.  Additionally, as there is no claim 0, it is unclear what the variables present in claims 8-11 and 13 are as they are not defined in the claims.  Specifically, variables R2, Ar2, Ar1, and R3 are not defined in claims 8-11 and 13 and since the claims are dependent upon a non-existent claim, their definitions cannot be discerned.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 7, 8, 9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 03/062215.
WO 03/062215 discloses the compound 
    PNG
    media_image10.png
    163
    301
    media_image10.png
    Greyscale
as compound SP1314 with activity on page 30.  The compound corresponds to the formula 
    PNG
    media_image11.png
    119
    180
    media_image11.png
    Greyscale
wherein Ar1 is monocyclic aryl substituted with 0 groups; R1 is H; Ar2 is present and is monocyclic aryl substituted with 0 groups; R2 is present and is -NR23aR23b; and R23a and R23b are present and are both C2 alkyl.  While instant claims 8 and 9 are indefinite as the variables are not defined, for prior art purposes, the examiner is defining the variables as in claim 1.  Pharmaceutical compositions are disclosed on page 9.
Claim(s) 1, 2, 5, 6, 7, 8, 9, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 324775-74-8.
Registry No. 324775-74-8 is 
    PNG
    media_image12.png
    127
    280
    media_image12.png
    Greyscale
which corresponds to the formula 
    PNG
    media_image11.png
    119
    180
    media_image11.png
    Greyscale
wherein Ar1 is monocyclic aryl substituted with 0 groups; R1 is H; Ar2 is present and is monocyclic aryl substituted with 0 groups; R2 is not present.  While instant claims 8 and 9 are indefinite as the variables are not defined, for prior art purposes, the examiner is defining the variables as in claim 1.  For claims 1, 2, 5-7 and 15, “when present” for art purposes is considered to mean that the variable also not be present.  Solubility data in unbuffered water is provided with the registry no.
Claim(s) 1, 2, 3, 5, 6, 12, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 303150-09-6.
Registry No. 303150-09-6 is
    PNG
    media_image3.png
    216
    244
    media_image3.png
    Greyscale
.  This compound corresponds to formula 
    PNG
    media_image13.png
    119
    180
    media_image13.png
    Greyscale
wherein Ar3 is present and is monocyclic aryl substituted with 0 substituents; R1 is H; Ar1 is monocyclic aryl substituted with 0 groups; and R3 is not present.  In regards to claim 3the variable R2 is not on the formula the prior art anticipates, therefore, R2 can be any substituent.  For claim 13 as it is unclear what R3 is, the art has been applied as if R3 is defined as in claim 1 and is not present.  Solubility data in unbuffered water is provided with the registry no.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					26 April 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600